Citation Nr: 1038445	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  02-19 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disability, 
to include dysthymia, depressive disorder not otherwise 
specified, anxiety not otherwise specified, and posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1967 to December 
1970, including service in the Republic of Vietnam.

This matter initially came before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In that decision, the RO denied entitlement to 
service connection for PTSD.

The Veteran testified before the undersigned at an October 2003 
videoconference hearing at the RO.  A transcript of the hearing 
has been associated with his claims folder.

In April 2004, the Board granted the Veteran's petition to reopen 
the previously denied claim for service connection for PTSD and 
remanded the underlying claim for further development.

In January 2006, the Board denied the Veteran's claim for service 
connection for PTSD.  The Veteran appealed the Board's denial to 
the United States Court of Appeals for Veterans Claims (Court).

In July 2007, the Court vacated the Board's decision and remanded 
the case for readjudication in compliance with directives 
specified in a July 2007 Joint Motion filed by counsel for the 
Veteran and the VA Secretary.  

In November 2007, the Board remanded this matter for further 
development.

Although the Veteran's initial service connection claim referred 
to PTSD only, the Court has held that when a claimant makes a 
claim, he is seeking service connection for symptoms regardless 
of how those symptoms are diagnosed or labeled.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  As explained below, the Veteran 
has been diagnosed as having various psychiatric disabilities.  
Thus, the Board has characterized the issue as a claim for 
entitlement to service connection for a psychiatric disability, 
to include dysthymia, depressive disorder not otherwise 
specified, anxiety not otherwise specified, and PTSD.

Where a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2010) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
veteran is entitled to a total rating for compensation purposes 
based on individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The issue of entitlement to a TDIU has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  


FINDING OF FACT

The Veteran served in combat and has been diagnosed as having 
PTSD based on his claimed combat stressors.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 
U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.304(f) (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  
As the Board is granting the claim for service connection for a 
psychiatric disability, the claim is substantiated, and there are 
no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-
68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).

Analysis

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 
10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

Effective July 13, 2010, VA amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 
2010).
 
Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows: 

(f)(3)  If a stressor claimed by a veteran is 
related to the veteran's fear of hostile military 
or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis 
of [PTSD] and that the veteran's symptoms are 
related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with 
the places, types, and circumstances of the 
veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or terrorist 
activity" means that a veteran experienced, 
witnessed, or was confronted with an event or 
circumstance that involved actual or threatened 
death or serious injury, or a threat to the 
physical integrity of the veteran or others, such 
as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance 
involved a psychological or psycho-physiological 
state of fear, helplessness, or horror.
Id. at 39852.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

There has been some debate as to whether the Veteran meets the 
criteria for a diagnosis of PTSD.  A March 2002 VA examination 
report reveals that he was diagnosed as having chronic dysthymic 
disorder.  The examiner who conducted the examination concluded 
that the Veteran did not report symptoms specifically associated 
with PTSD, but rather those associated with depression, anxiety 
because of some civilian confrontations, and difficulty sleeping, 
and that all of his symptoms were complicated by alcohol 
addiction. 

 Overall, there was no evidence to justify a diagnosis of PTSD, 
most especially with regard to the symptom pattern reported, but 
also in terms of any identified stressors.  He obtained a score 
on the Mississippi Scale for Combat Related PTSD (Mississippi 
Scale) which was just above the cutoff scores for Vietnam 
veterans, however in view of his reported symptom pattern, the 
score was not considered valid.

An October 2001 psychiatric examination report from Dr. Saxman 
and various VA treatment records dated from March 2002 to October 
2005 indicated diagnoses of PTSD, with no further explanation 
provided.

A June 2005 VA examination report indicated a diagnosis of 
chronic dysthymia.  Although the Veteran reported several in-
service stressors, the examiner who conducted the examination 
opined that the Veteran's reported stressors did not meet 
criterion A per DSM-IV for a diagnosis of PTSD.  Specifically, 
his reported experience of receiving incoming enemy fire while 
stationed at Xuan Loc was very general in nature and his 
recollection of the time frame within which the incident occurred 
was not consistent with the information obtained from the United 
States Joint Services Records Research Center (JSRRC) (formerly 
the U.S. Armed Services Center for Research of Unit Records).  

Furthermore, he did not present with a full constellation of PTSD 
symptoms per DSM-IV to warrant a PTSD diagnosis.  The Veteran's 
score on the Mississippi Scale was above the cutoff score for a 
diagnosis of PTSD, however it was inconsistent with the general 
stressors that he reported and likely reflected over-reporting of 
symptoms which did not appear to accurately reflect his current 
level of functioning. 

In November 2008, a VA examiner reviewed the Veteran's claims 
file and opined that the evidence did not support a diagnosis of 
PTSD.  This opinion was based on the fact that the Veteran had 
not experienced a Criterion A stressor per DSM-IV and that being 
present in a combat zone did not, by itself, constitute a 
Criterion A stressor.  A PTSD diagnosis could not be made without 
a valid Criterion A stressor, regardless of symptom presentation.  
Furthermore, the Veteran did not report sufficient symptoms of 
Criteria B-D and Criterion E and F were also not met.  A 
diagnosis of chronic dysthymia was provided. 

In statements dated in April and May 2009, Peter Saxman, Ph.D., 
wrote that the Veteran had PTSD.  He noted the Veteran's reports 
of nightmares of mortars exploding near him, and that the Veteran 
reported almost being killed.  The Veteran reported that mortars 
exploded near him on approximately 20 occasions.

A November 2009 VA mental health consultation note includes an 
opinion that the Veteran did not report symptoms sufficient for a 
diagnosis of PTSD.  No further explanation or reasoning was 
provided.

In August 2010, Michael Cesta, M.D., interviewed the Veteran, 
reviewed his medical records, and opined that he had chronic PTSD 
with delayed onset.  This opinion was based on the fact that he 
met all of the DSM-IV-TR criteria for that disability.  
Specifically, he had been exposed to multiple traumatic events in 
service, his current response to such stressors included intense 
fear, helplessness, and anger, and he had ongoing intrusive 
recollections and dreams of such stressors.  He clearly and 
overtly had intense psychological distress with any exposure to 
internal or external cues symbolizing his traumatic events.  

Also, he clearly had physiologic reactivity upon exposure to the 
same cues, he engaged in extensive avoidance to prevent thoughts, 
feelings, or conversations being presented to him associated with 
his traumatic experiences and exhibited extremely diminished 
interest or participation in such activities, had a feeling of 
detachment, and had an extremely restricted range of affect 
secondary to PTSD.  Furthermore, he had symptoms of significant 
hyperarousal with difficulty falling or staying asleep, outbursts 
of anger, thoughts of violence, hypervigilance, difficulty 
concentrating, and difficulty functioning in any aspect of daily 
life.

Overall, Dr. Cesta opined that there was no question that the 
Veteran had severe PTSD.  He noted the variety of treatment 
records that had diagnosed the Veteran as having psychiatric 
disabilities such as dysthymic disorder, anxiety disorder not 
otherwise specified, and major depression.  However, he explained 
that Vietnam Era veterans were often misdiagnosed with mood 
disorders, thought disorders, personality disorders, and other 
diagnoses as opposed to PTSD, despite presenting with classic 
signs and symptoms of PTSD.  This was a common failing within the 
medical profession in terms of veterans from the Vietnam Era, and 
it was unclear why the Veteran had been diagnosed as having 
dysthymia, as opposed to PTSD, when he described all of the 
classic signs and symptoms of the disability on multiple 
occasions.

Given the Veteran's multiple diagnoses of PTSD (especially Dr. 
Cesta's August 2010 diagnosis), the psychometric testing results 
in the March 2002 and June 2005 VA examination reports, and Dr. 
Cesta's detailed explanation as to why the Veteran was 
incorrectly diagnosed on previous occasions, reasonable doubt is 
resolved in favor of the Veteran and the Board finds that the 
record supports a finding that he meets the criteria for a 
diagnosis of PTSD.  38 U.S.C.A. § 5107(b). 

Dr. Cesta's August 2010 examination report establishes a link 
between the Veteran's psychiatric disabilities and in-service 
combat stressors.  The August 2010 diagnosis of PTSD was partly 
based upon the Veteran's description of traumatic combat 
experiences in Vietnam, including experiencing mortar attacks and 
being overrun by the Vietcong.  Furthermore, Dr. Cesta 
specifically opined that based on a review of the Veteran's 
medical and personnel records, records of military operations in 
Vietnam, and based on the Veteran's reports, his PTSD was 
directly related to combat experiences in Vietnam.  Thus, the 
Veteran has a diagnosis of PTSD and there is competent medical 
evidence of a nexus between his PTSD and his claimed in-service 
stressors.

The only remaining questions in this case are whether the 
evidence supports a finding that the Veteran engaged in combat, 
or whether there is credible supporting evidence that the claimed 
stressors occurred.  The Veteran's service personnel records 
indicate that he participated in Vietnam Counter Offensive Phases 
IV through VI and the Tet Offensive and that he served with the 
61st HEMC from June to July 1968 and with the 185th Maintenance 
Batallion from July 1968 to September 1969.  

Military records submitted by the Veteran reveal that the 61st 
Maintenance Company was stationed in Long Binh from December 1966 
to September 1969. During June 1968, combat operations occurred 
in the vicinity of the Long Binh post and the base received enemy 
fire on several occasions.

A determination that a veteran engaged in combat with the enemy 
may be supported by any evidence which is probative of that fact, 
and there is no specific limitation of the type or form of 
evidence that may be used to support such a finding. VAOPGCPREC 
12-99 (1999).  Evidence submitted to support a claim that a 
veteran engaged in combat may include the veteran's own 
statements and an "almost unlimited" variety of other types of 
evidence.  Gaines v. West, 11 Vet. App. 353, 359 (1998).  

The Court has held that receiving enemy fire or firing on an 
enemy can constitute participation in combat.  Sizemore v. 
Principi, 18 Vet. App. 264 (2004).  However, the fact that a 
veteran engaged in a particular military operation does not, by 
itself, establish that he engaged in combat.  VAOPGCPREC 12-99 
(1999).  

The Veteran is competent to report participation in combat and 
there is no evidence to contradict his reports.  Given the 
consistency of his testimony with the other evidence in the 
claims file, the unit with which he served, the area in which he 
was stationed, and the operations in which he participated while 
in Vietnam, the Board finds that his statements as to in-service 
combat are credible.  Thus, resolving reasonable doubt in the 
Veteran's favor warrants the conclusion that he engaged in 
combat.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. at 55-56.

As the Veteran engaged in combat and has been diagnosed as having 
PTSD based on his claimed combat stressors, the criteria for 
service connection for PTSD are met.  38 C.F.R. § 3.304(f)(1).

The Board notes that the Veteran has been diagnosed as having 
psychiatric disabilities other than PTSD, including dysthymia, 
depressive disorder not otherwise specified, and anxiety not 
otherwise specified.  As discussed above, however, the Veteran's 
claim encompasses all of his diagnosed psychiatric disabilities.  
See Clemons, 23 Vet. App. at 1.  In light of the fact that the 
Board is granting service connection for PTSD and all psychiatric 
disabilities are rated according to the General Rating Formula 
for Mental Disorders (38 C.F.R. § 4.130, Diagnostic Codes 9201-
9440), a separate discussion as to the Veteran's other diagnosed 
psychiatric disabilities is unnecessary.  See DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) 
(DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2010); see also Amberman v. 
Shinseki, 570 F.3d 1377 (Fed. Cir. 2009) (regarding whether 
separate ratings would ever be warranted for variously diagnosed 
psychiatric disabilities). 


ORDER

Entitlement to service connection for a psychiatric disability, 
namely PTSD, is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


